320 F.3d 1338
COAST FEDERAL BANK, FSB, Plaintiff-Appellant,v.UNITED STATES, Defendant-Appellee.
No. 02-5032.
United States Court of Appeals, Federal Circuit.
February 14, 2003.

1
Appealed from United States Court of Federal Claims, Judge Emily C. Hewitt.


2
Charles J. Cooper, Cooper & Kirk, PLLC, of Washington, DC, filed a response to the petition for rehearing for plaintiff-appellant. With him on the response was Michael W. Kirk. Of counsel were David H. Thompson and Derek L. Shaffer.


3
David M. Cohen, Director, Commercial Litigation Branch, Civil Division, Department of Justice, of Washington, DC, filed a combined petition for panel rehearing and rehearing en banc for defendant-appellee. With him on the petition were Stuart E. Schiffer, Deputy Assistant Attorney General; Jeanne E. Davidson, Deputy Director; and John N. Kane, Jr., Trial Attorney. Of counsel was John J. Hoffman, Trial Attorney.

ON COMBINED PETITION FOR PANEL REHEARING AND REHEARING EN BANC

ORDER


4
A combined petition for panel rehearing and rehearing en banc having been filed by the Appellee, a response thereto having been invited by the court and filed by the Appellant, the petition for panel rehearing having been referred to the panel that heard the appeal, thereafter the petition for rehearing en banc and response having been referred to the circuit judges who are in regular active service, and a poll having been requested and taken,

IT IS ORDERED THAT:

5
(1) The petition for panel rehearing is denied.


6
(2) The petition for rehearing en banc is granted.


7
(3) Acting en banc, the court vacates the panel's judgment and original opinion entered on October 8, 2002, Coast Federal Bank, FSB v. United States, 309 F.3d 1353 (Fed.Cir.2002).


8
(4) The court shall decide the case on the briefs that have already been filed, without further oral argument.


9
(5) Each party shall submit 24 copies of the brief(s) they filed in this case within seven days of the date of filing of this order.